     CASE 0:18-cv-01445-DSD-ECW Document 115 Filed 03/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                      x
WEST PUBLISHING CORPORATION,                          :

               Plaintiff / Counterclaim-              :
               Defendant,
                                                      :
       v.                                                    Civ. No. 18-CV-01445 (DSD/ECW)
                                                      :
LEGALEASE SOLUTIONS, LLC,
                                                      :
               Defendant /Counterclaim-Plaintiff.
                                                      :
                                                      x


                              [PROPOSED] ORDER
                     MODIFYING PRETRIAL SCHEDULING ORDER
       This matter is before the Court on Plaintiff and Counterclaim-Defendant West Publishing

Corporation’s (“West”) Motion to Modify Pretrial Scheduling Order (Dkt. No. 112). Good cause

having been shown, West’s motion is allowed.

       IT IS HEREBY ORDERED that the Pretrial Scheduling Order is modified as follows:

                        Event                             Current Deadline       Amended Deadline

 Parties to submit rebuttal expert reports                  March 31, 2020         April 30, 2020

 Expert discovery, including expert depositions              May 1, 2020            June 1, 2020


 Parties to file all non-dispositive motions and             May 15, 2020           June 15, 2020
 supporting documents that relate to expert
 discovery

 Deadline to file dispositive motions (served and            July 1, 2020           July 31, 2020
 filed)


Dated: _______________, 2020
                                                    Elizabeth Cowan Wright
                                                    Magistrate Judge of U.S. District Court
                                                    for the District of Minnesota
